Citation Nr: 0407395	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for chronic hepatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont (the RO).   

Procedural History

The veteran served on active duty from November 21, 1967 
until March 28, 1968.  

In June 2002, the RO received the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
October 2002 rating decision denied the veteran's claim 
(denominated by the RO as chronic hepatitis and cirrhosis as 
secondary to Hepatitis C).  The veteran disagreed with the 
October 2002 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2003.

Although the veteran is claiming service connection for 
Hepatitis C, the Board takes judicial notice that at the time 
of the veteran's service in 1967-68, hepatitis C had not yet 
been isolated and medically classified as such, nor would it 
be until the 1980s.  The Board believes that this claim may 
be fairly interpreted as a claim of entitlement to service 
connection for chronic hepatitis in general.  Accordingly, 
the issue on the first page has been modified and the Board's 
inquiry will not be limited to Hepatitis C.  


FINDINGS OF FACT

1.  The service medical records indicate that the veteran had 
hepatitis which preexisted his military service and was not 
aggravated by such military service.

2.  The medical evidence of record indicates that the 
veteran's currently diagnosed chronic hepatitis is not 
etiologically related to his military service.


CONCLUSION OF LAW

Chronic hepatitis was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for chronic hepatitis.  
In substance, he contends that notwithstanding a long history 
of drug abuse which both predated and postdates his brief 
military service, he contracted hepatitis due to contact with 
the blood of other trainees during basic training exercises 
and via vaccinations administered in connection with 
induction into service. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2002 rating decision and by the March 2003 statement 
of the case (SOC) of the pertinent law and regulations and of 
the need to submit additional evidence on his claim.  More 
significantly, a letter was sent to the veteran in July 2002 
which specifically discussed the pertinent provisions of the 
VCAA.  Crucially, the veteran was informed by means of this 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in October 2002, prior to the 
expiration of the one-year period following the July 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records as well as private medical records identified by the 
veteran.  The veteran withdrew his request for records 
documenting pre-service hospital treatment for hepatitis, 
stating that he had confirmed that these records had been 
destroyed.  There is no indication that there exists any 
further evidence which has a bearing on this case which has 
not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  Neither the veteran nor the veteran's 
representative has requested any hearing on this matter.  

There is of record no VA examination of the veteran.  The 
Board has given thought as to whether an examination and/or  
nexus opinion is necessary.  See 38 C.F.R. § 3.159.  As 
explained below, the outcome of this case hinges upon the 
question of whether the veteran had hepatitis going into 
service and if so whether such was aggravated by service.  
These questions are answered by the service medical records.  
A contrary medical opinion on the same subject over 35 years 
later, even if one could conceivably be obtained, would not, 
in the Board's estimation, serve to outweigh the powerful 
contemporaneous medical evidence now of record. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Relevant Law and Regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service. 
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306. (2003).

Where pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).

Additional law and regulations pertaining to the issue on 
appeal will be discussed where appropriate below.

Factual Background

As noted in the Introduction, the veteran served on active 
duty from November 21, 1967 to March 28, 1968.

A report of the veteran's medical history completed in 
September 1967 incident to his pre-induction physical 
examination included a history of hepatitis, drug use, night 
sweats and the loss of 25 pounds in one month.  

The medical records for the veteran's pre-service 
hospitalization for hepatitis are apparently unavailable.  
The veteran has advised that the hospital has destroyed its 
1967 records.    

The veteran began active service in late November 1967.  A 
little over two weeks later, the veteran was referred for 
medical treatment.  According to that December 1967 clinical 
record, the veteran admitted to using injectable narcotics 
for 1 1/2 years before service and being hospitalized for three 
weeks in February 1967.  The treating physician believed that 
the veteran was not fit for military duty.  The pertinent 
diagnosis was hepatitis, acute, serum, suspected due to past 
history of use of drugs, EPTS (existing prior to service).   

A March 1968 medical board report, which was signed by three 
physicians, including the physician referred to in the 
preceding paragraph, shows a diagnosis of hepatitis, 
subacute, serum, suspected due to past history of use of 
drugs, EPTS.  The record indicates that the veteran reported 
past use of injectable narcotics.  A liver biopsy had been 
performed in January 1968 which showed areas of focal 
necrosis and subacute hepatitis.  The report further 
indicates findings by the  physician that the veteran's 
hepatitis was not caused by the veteran's service, had 
existed prior to entry on active duty and was not aggravated 
by active duty.  The medical board's opinion was that the 
veteran did not meet the minimum standards for enlistment or 
induction, and that he had no unfitting physical disability 
incurred in or aggravated by active military service. He was 
recommended for discharge.

There are no pertinent medical records for nearly twenty 
years after the veteran was separated from military service.

According to a medical history form dated 1986 and completed 
by the patient for Dr. R.H.B., M.D. the veteran had a history 
of heroin abuse between 1981 and 1984 and four episodes of 
hepatitis between 1981 and 1984.  Additional private medical 
records from 2001 show that the veteran was diagnosed with 
hepatitis C.

In a February 2003 letter, R.H.B., M.D. stated that the 
veteran had a history of hepatitis A and a current diagnosis 
of active hepatitis C.  

Analysis

The veteran seeks service connection for chronic hepatitis.  
He essentially contends that his pre-service hepatitis was 
non-chronic and that his chronic hepatitis infection began in 
service due to vaccinations and exposure to blood during 
basic training exercises.  With respect to the latter 
contention, the veteran admits to pre-service drug use and 
hepatitis, yet he speculates that it was other recruits, not 
he, who were infected.  Although the service medical records 
indicate that the veteran reported the use of injectable 
narcotics, in his November 2002 notice of disagreement he 
denied any instances of injected drug use.  However, in his 
April 2003 Form 9 the veteran stated that his use of heroin 
was "mostly snorted, not injected".

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran has a long history 
of hepatitis, including a current diagnosis of hepatitis C.  
Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the Board will address 
incurrence and aggravation in turn.

As discussed above, the law states in pertinent part that a 
veteran will be considered to have been in sound condition 
when enrolled for service, except as to disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2003).  In this case, hepatitis 
was noted on the enlistment physical examination and there is 
clear and unmistakable evidence that hepatitis existed before 
service. 

The record indicates that the veteran's history of hepatitis 
was part of his pre-induction medical examination.  The 
veteran reported "hepatitis" in his own handwriting in the 
report of medical history, and the examiner noted a history 
of hepatitis in the examination report.  Both the veteran and 
the examiner noted drug use.

In addition, there is clear and unmistakable evidence that 
hepatitis existed before service.  "Clear and unmistakable 
evidence" is simply evidence that cannot be misinterpreted 
and misunderstood; it is that which is "undebatable."  See 
Vanerson v. West, 12 Vet. App. 254 (1999).  In making a 
determination as to whether clear and unmistakable evidence 
exists in order to rebut the statutory presumption of 
soundness, VA must consider all medically accepted evidence 
bearing on whether the veteran was suffering from the 
disorder in question prior to induction and should give 
weight to particular evidence based on accepted medical 
standards and medical knowledge regarding the known 
characteristics of particular disorders, as directed in 38 
C.F.R. § 3.304(b)(2).  See Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000).

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service. See Harris, 203 F.3d at 1349. 

In this case, the veteran's history of hepatitis was noted 
during his pre-induction examination.  In addition, the 
service medical records themselves, including the medical 
board report and other medical evidence included in the file, 
indicated that the veteran had been diagnosed with hepatitis 
prior to service and that the subacute hepatitis he had while 
in service was a direct result of the pre-service infection.  
These reports cited the veteran's statements to the effect 
that he had been treated for serum hepatitis in February 1967 
prior to entering service and that the veteran had a history 
of using injectable narcotics.  Additionally, they included 
analysis of liver function tests and the January 1968 liver 
biopsy.  A service physician specifically concluded that the 
hepatitis existed prior to service.  

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record".  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There was thus 
clear and unmistakable evidence that the chronic hepatitis 
preexisted the veteran's military service.

The Board notes that the veteran now contends that the pre-
service infection was not a chronic type of hepatitis and had 
resolved by the time of his induction. He has submitted a lay 
statement from his mother which he claims supports his 
position.   The veteran further speculates that routine 
vaccinations and/or interactions with other recruits during 
the first few days of service was the cause of hepatitis, 
which he concludes was thus unrelated to the pre-service 
hepatitis.  

However, it is now well established that as a layperson 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  For that reason, the 
veteran's lay evidence and statement of his mother regarding 
the nature of the pre-service hepatitis is not competent 
medical evidence.  

Consequently, as there is evidence of hepatitis in the pre-
induction physical examination report, as well as clear and 
unmistakable evidence in the form of the veteran's service 
medical records that the hepatitis infection pre-existed the 
veteran's entry into service, the statutory presumption of 
soundness is rebutted.

The Board acknowledges the veteran's contention that despite 
his pre-service and post-service medical history of drug 
abuse and multiple episodes of hepatitis, he somehow 
contracted hepatitis due to vaccinations or contact with 
other recruits in military service.  Because the Board has 
determined that hepatitis pre-existed service, the matter of 
direct service connection of the condition will not be 
discussed further.  The Board's discussion will focus on 
whether the veteran's pre-existing condition was aggravated 
by service.  
  
As stated above, a pre-existing disease will be presumed  to 
have been aggravated by active service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002) ; 38 C.F.R. § 3.306. (2003).

The competent medical evidence associated with the file 
includes an in-service medical board determination on the 
subject  of aggravation of the veteran's hepatitis in 
service.  This medical determination was made in reference to 
and in reliance upon the results of the veteran's induction 
physical, the veteran's statement of his past health and risk 
factors, ongoing treatment, liver function tests and a 
January 1968 liver biopsy.  After review of this information, 
the medical board, composed of three physicians, made a 
specific determination and finding that the veteran's 
hepatitis was not aggravated by his veteran's service.  
Instead, the medical board physicians found evidence of 
symptomatology of chronic hepatitis infection predating 
service.  There is no competent medical evidence to the 
contrary, either during or after service.  To the extent that 
the veteran disputes the physician's conclusion, his lay 
opinion is not probative.  

The Board finds this medical board report persuasive; there 
is no competent evidence to the contrary. The Board thus 
concludes that there is no medical evidence that the pre-
existing hepatitis disability increased during service.  
The statutory presumption of aggravation is therefore 
rebutted.  

In short, for the reason explained above, Hickson element 
(2), in-service incurrence or aggravation of disease, has not 
been satisfied.  The claim fails on that basis.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The only nexus evidence in support of the veteran's claim 
comes from his own contentions and a lay statement from his 
mother. However, as discussed above, this is not competent 
evidence.  See Espiritu, 2 Vet. App.at 494-5; 38 C.F.R. 
§ 3.159(a)(1).

The file does contain the report and nexus opinion of the 
service physicians.  
The service physicians reviewed the clinical records and made 
reference to a series of liver function tests and a liver 
biopsy as factors used in reaching his diagnosis and 
conclusions regarding the veteran's medical condition.  In 
addition, the service physicians had the benefit of reviewing 
the veteran's induction examination and medical history.  
After review of this information the service physicians made 
a specific finding that the veteran's hepatitis was not 
related to or incurred in service.  The Board finds this 
opinion persuasive on the question of nexus.  

The veteran's representative pointed out in the December 2003 
informal hearing presentation that there is no evidence that 
military physicians reviewed or requested the February 1967 
hospital records pertaining to the pre-service hepatitis 
infection.  This appears to be correct.  However, the 
representative has not been specific as to how review of such 
records would have changed the opinion of the medical board, 
in particular as to the matter of aggravation, which would be 
dependent on what occurred during, not before, service.  The 
Board sees no reason to discount the opinions contained in 
the service medical records on the basis that pre-service 
medical records were not obtained and reviewed.  

The Board  additionally notes that the veteran has been 
accorded ample opportunity to submit competent medical 
evidence in support of his claim; he has not done so.    

Therefore, Hickson element (3), medical nexus, is not met.  
The veteran's claim fails on that basis also.  

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (2), in-service incurrence of 
disease or injury, and Hickson element (3), medical nexus, 
have not been satisfied.  Consequently, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for chronic 
hepatitis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for chronic hepatitis is denied.



	                        
____________________________________________
	Barry F. Bohan		
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



